PER CURIAM.
The Florida Board of Bar Examiners has proposed an amendment to Florida Supreme Court Bar Admissions Rule, article II, section 10(f), and has requested that section 21(c),1 rule III, Rules and Regulations of The Florida Board of Bar Examiners, be deleted. We grant the Board’s petition, and we delete section 21(c) from rule III and adopt the following amendment to article II, section 10(f):
(f) An applicant must successfully complete each of the three parts of the examination, and all successfully completed portions must have been administered within a period of 25 months. An applicant who fails five times to pass any part or who fails to pass all three parts within 25 months from first passing one part shall be ineligible to sit for any part of the examination until 11 months have elapsed. At the end of that period, the *655applicant must again successfully complete all parts including those, if any, previously passed. The Application for Admission to The Florida Bar must be filed not later than 180 days from the date of the notice that success has been attained on all three parts of the examination. Failure to comply with such filing deadline will result in required reapplication for admission to the Florida Bar Examination and a second successful completion of the three parts of the examination.
These amendments are effective immediately and shall apply retroactively.
It is so ordered.
ADKINS, BOYD, OVERTON, SUND-BERG, ALDERMAN and McDONALD, JJ., concur.
ENGLAND, C. J., dissents.

. Section 21(c) provides:
(c) An applicant who fails three times to pass Part I, or Part III, shall not be reexamined.